Citation Nr: 1209132	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  95-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

This case was previously before the Board in April 1998, October 2003, January 2005, November 2005, June 2009, August 2010, and was remanded to the RO for further development.  In October 2005, the Veteran appeared at the RO and testified via videoconference before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

The record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service traumatic event or stressor; an acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of any psychiatric disorder and service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2005 and September 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he suffers from PTSD that had its onset due to multiple in-service stressors in Vietnam.  Specifically, he testified at his Board hearing that, in 1967, he witnessed the mid-air collision of an airplane and helicopter approximately one-half mile from Long Binh, Vietnam.  The Veteran stated that he attempted to assist the crash victims, but could not reach them because the site was surrounded by wire. He added that he watched as the victims burned alive and was permanently traumatized by the experience.  As additional in-service stressors, the Veteran has reported riding in a convoy that came under enemy attack by the Viet Cong, killing civilians, witnessing a civilian boy struck and killed by a truck at Long Binh, and witnessing members of his unit rape a Vietnamese girl. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

Personality disorders are not diseases or injuries under VA regulations.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, service connection may be granted if the evidence shows that a psychiatric disability was incurred or aggravated in service and superimposed upon the pre-existing personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The Veteran's service personnel records show that the Veteran served in Vietnam for approximately 11 months.  His military occupational specialty is listed as Machinist.  He was awarded decorations indicating service in Vietnam, but not evidencing combat.  The Veteran was noted to have participated in the Vietnam Counteroffensive Phase II.  His service medical records are negative for a psychiatric disorder.

Post-service medical records showing extensive treatment for psychiatric problems starting in 1993, with diagnoses of psychotic disorder, schizophrenia, major depressive disorder, panic disorder, social phobia, and a mood disorder.  However, none of the Veteran's medical providers related his psychiatric disorders to his reported Vietnam stressors or to any other aspect of his military service.  Post-service medical records show a private diagnosis of PTSD at least as early as November 1993, which was the date of a report of hospital admission for psychiatric treatment from November 26, 1993, to December 17, 1993.  The Veteran's VA medical records dated from February 1992 through September 2005 show several diagnoses of PTSD and PTSD symptomatology.  Specifically, in statements in September 1994, and March 1995, S.D.W., a VA social worker, determined that the Veteran suffered from PTSD that was war related.  The records also show the Veteran's report of sexual abuse as child with a finding of depression.  
 
On VA examination in June 1994, the Veteran reported multiple in-service stressors, to include killing civilians during the Vietnam War.  He was diagnosed with mild PTSD of recent onset, possible personality disorder, and substance abuse.  

On VA examination in January 2009, the Veteran reported a history of depression with onset in 1994.  The Veteran also endorsed symptoms associated with PTSD and reported a history of combat in service.  The examiner diagnosed a mood disorder.  The examiner indicated that the condition could not be related to the Veteran's military service without resorting to speculation.  The examiner determined that the Veteran did not meet all of the criteria for PTSD under DSM-IV.  Specifically, the VA examiner noted that the Veteran did not yet have a confirmed stressor sufficient to meet criterion A and that he failed to meet criterion C because he manifested only two, rather than three, avoidance and numbing symptoms.  Consequently, the examiner did not diagnose of PTSD.  The examiner further added that psychometric testing was indicative of malingering mental illness.

Thereafter, the Veteran, through his representative, submitted a written statement indicating that he had been clinically found to have a constricted affect, which constituted a third symptom of avoidance and numbing sufficient to meet criterion C under the DSM-IV guidelines for PTSD. 

The record show that the United States Army & Joint Services Records Research Center (JSRRC) indicated in a September 2009 statement that it was able to confirm only one of the Veteran's reported stressors, specifically his account of witnessing the fatal aircraft collision outside Long Binh. 

In October 2009, the VA examiner who examined the Veteran in January 2009 reviewed the evidence of record and rendered an opinion confirming the diagnosis of mood disorder, and reiterated that the Veteran did not meet all of the criterion for a diagnosis of PTSD under DSM-IV.  The examiner indicated that even if the Veteran's stressors were verified and he met criterion A for a diagnosis of PTSD, he still failed to meet criterion C because he manifested only two, rather than three, avoidance and numbing symptoms.  The examiner indicated that he was unable to opine regarding the etiology of the Veteran's mood disorder because of the Veteran's attempt to exaggerate or feign psychological problems during the interview.  The examiner added that the Veteran had provided information that was inconsistent with the records, he related a very atypical description of hallucinations, and his test results were suggestive of malingering.  

The Veteran underwent a VA mental disorders examination in September 2010.  He reported a history of symptoms and treatment since approximately 1992.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed sexual abuse as a child and personality disorder not otherwise specified.  The examiner indicated that examination of the Veteran yielded unreliable and inconsistent results, as the Veteran's subjective complaints were out of proportion and atypical to objective examination findings.  While the Veteran endorsed symptoms suggestive of PTSD, the examiner noted that there was no objective evidence of those symptoms as observed by different clinicians in the records.  The examiner opined that the Veteran's personality disorder, childhood sexual abuse, and drug related problems, were not caused by the Veteran's experiences in Vietnam, nor were they otherwise related to his active service.  The examiner could not determine whether the Veteran's personality disorder, drug disorder or sexual abuse as a child, were aggravated by the Veteran's experiences in Vietnam without resorting to speculation because the Veteran's subjective complaints during the examination appeared out of proportion and atypical.  The examiner further found that there was no objective medical literature of record that would support the Veteran's claim for service connection for a psychiatric disorder based on his experiences in service.  

The service medical records contain no complaint, history, or finding of any psychiatric disorder.  Therefore, the Board finds that an acquired psychiatric disorder was not affirmatively shown to be present during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because the credibility of his subjective history has been questioned by VA examiners, and has been found to be inconsistent by those examiners.

A diagnosis of a psychiatric disability was first shown by the evidence of record more than one year after service discharge and the Board finds that the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection must be denied.  38 C.F.R. §§ 3.307, 3.309 (2011).

The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

Moreover, the Veteran's statements have been internally inconsistent and inconsistent with the other evidence of record.  On mental health examination in 2009, a VA psychologist indicated that the Veteran had provided information that was inconsistent with the records, he related a very atypical description of hallucinations, and his test results were suggestive of malingering.  Similarly, a VA psychiatrist in September 2010, found that examination of the Veteran yielded unreliable and inconsistent results, as the Veteran's subjective complaints were out of proportion and atypical to objective examination findings.  While the Veteran endorsed symptoms suggestive of PTSD, the examiner noted that there was no objective evidence of those symptoms as observed by different clinicians in the records.  

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  Furthermore, two examiners have questioned the Veteran's credibility.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

To the extent that the Veteran claims that he has a psychiatric disability related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of a psychiatric disorder.  For this reason, the Board finds that the statements of the Veteran that he has a psychiatric disorder related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

Although the Veteran is competent to describe symptoms of anxiety and sadness, the diagnosis of a psychiatric condition and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  Additionally, by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, and a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2011).  For that reason, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the post-service treatment records contain a diagnosis of PTSD, the clinicians who have diagnosed PTSD have not discussed the criteria for a DSM-IV diagnosis of PTSD and whether such criteria had been met by the Veteran.  38 C.F.R. § 3.304(f) (2011).  Significantly, following an examination of the Veteran and a review of the medical evidence, two VA examiners in 2009 and 2010 discussed the criteria for a DSM-IV diagnosis of PTSD and specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Furthermore, no VA psychologist or psychiatrist has diagnosed PTSD based on a fear of hostile military or terrorist activity.

As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from PTSD that meets the criteria for a DSM-IV diagnosis of PTSD, the Board finds that service connection for PTSD must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, other than PTSD, post-service medical records document psychiatric treatment for diagnoses that include psychotic disorder, schizophrenia, major depressive disorder, panic disorder, social phobia, and a mood disorder.  Those disabilities were diagnoses after the Veteran's separation from service.  The determinative question in this case involves causation.  On the question of medical causation, medical evidence of an association or link between a current psychiatric disorder, first noted after service, and service, there is no competent medical evidence that supports the claim.  38 C.F.R. § 3.303(d) (2011).  None of the Veteran's medical providers have related a psychiatric disorder, other than PTSD, to his reported Vietnam stressors or to any other aspect of his military service.  The Veteran's symptoms of depression have been associated with childhood sexual trauma.  As for the September 2010 diagnosis of sexual abuse as a child, clearly that sexual trauma would have preceded service and would not be service-related.  Moreover the examiner specifically found that the Veteran's childhood sexual abuse was not caused by the Veteran's experiences in Vietnam, nor was it otherwise related to his active service.  Therefore, the evidence lacks evidence to link any mental disorder other than PTSD to the Veteran's service.  In addition, the Board finds that an additional examination to seek a relationship between those disorders and service is not warranted because the Veteran's allegation of a connection between those disorders and service is not credible because of the inconsistency of his allegations.  38 C.F.R. § 3.159 (2011).

As for a diagnosis of substance abuse or drug related problems, service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  The Board finds that a grant of service connection is precluded for the Veteran's abuse of alcohol and drugs.  

To the extent that the Veteran has been diagnosed with a personality disorder, even assuming that the Veteran did have a pre-existing personality disorder, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that pre-existing personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been shown here.  Therefore, service-connection for a personality disorder cannot be granted.

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation.  The Board may only consider competent medical evidence of medical causation because lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements and is due to a stressor in service or due to fear of a hostile military or terrorist act, and as the weight of the competent medical evidence is against a finding that any psychiatric disorder, other than PTSD, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in or aggravated by service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include as posttraumatic stress disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

0

